Case 0:20-cv-62541-WPD Document 48 Entered on FLSD Docket 03/10/2021 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.: 0:20-cv-62541-WPD

  JANE DOE,

           Plaintiff,

  v.

  LQ MANAGEMENT LLC d/b/a/ LA QUINTA
  INN FORT LAUDERDALE TAMARAC EAST #4406,
  And LQ MANAGEMENT LLC d/b/a LA QUINTA INN
  LOCATED AT 7901 SW 6th ST. PLANTATION, FL.

        Defendant.
  ______________________________________/

                        JOINT RESPONSE TO ORDER TO SHOW CAUSE

           Plaintiff and Defendants jointly respond to this Court’s Order to Show Cause (Doc. 47),

  issued earlier today. At page 6 of this Court’s February 23 pre-trial order (Doc. 45), the Court

  directed the parties to agree on a mediator within 14 days of the date of the pre-trial order. Counsel

  for both parties unintentionally overlooked the requirement and apologize to the Court for their

  error.

           The parties have no objection to the Clerk randomly selecting a mediator.

           Respectfully submitted this 10th day of March, 2021.

  s/Trumon Phillips w/permission                        s/ Maegen Peek Luka
  J. Trumon Phillips                                    C. RICHARD NEWSOME
  Florida Bar No. 84568                                 Florida Bar No.: 827258
  DLA PIPER LLP (US)                                    R. FRANK MELTON, II
  3111 W. Dr. Martin Luther King Jr. Blvd.              Florida Bar No. 475440
  Suite 300                                             MAEGEN PEEK LUKA
  Tampa, Florida 33607-6233                             Florida Bar No.: 549851
  Phone: 813-229-2111                                   NEWSOME MELTON
  Fax: 813-229-1447                                     201 South Orange Ave., Suite 150
  Email: trumon.phillips@dlpiper.com                    Orlando, FL 32801
         Sheila.hall@dlpiper.com                        Telephone: 407-648-5977
Case 0:20-cv-62541-WPD Document 48 Entered on FLSD Docket 03/10/2021 Page 2 of 2




                                                   Facsimile:407-648-5282
                                                   newsome@newsomelaw.com
  David Sager (pro hac vice)                       melton@newsomelaw.com
  DLA PIPER LLP (US)                               luka@newsomelaw.com
  51 John F. Kennedy Parkway                       webber@newsomelaw.com
  Suite 120                                        swinehart@newsomelaw.com
  Short Hills, NJ 07078-2704                       oneill@newsomelaw.com
  Phone: 973-520-2550
  Fax: 973-520-2551                                Attorneys for Plaintiff
  Email: david.sager@dlapiper.com

  Attorneys for Defendant
  LQ Management LLC


                                CERTIFICATE OF SERVICE

         I hereby certify that on March 10, 2021, a true and correct copy of the foregoing was
  furnished by CM/ECF to all counsel of record as listed below.


                                                   s/ Maegen Peek Luka
                                                   Attorney



                                        SERVICE LIST
  J. Trumon Phillips
  Florida Bar No. 84568
  DLA PIPER LLP (US)
  3111 W. Dr. Martin Luther King Jr., Blvd.
  Suite 300
  Tampa, Florida 33607-6233
  Phone: 813-229-2111
  Fax:    813-229-1447
  Email: trumon.phillips@dlpiper.com
         Sheila.hall@dlpiper.com

  David Sager (pro hac vice)
  DLA PIPER LLP (US)
  51 John F. Kennedy Parkway
  Suite 120
  Short Hills, NJ 07078-2704
  Phone: 973-520-2550
  Fax: 973-520-2551
  Email: david.sager@dlapiper.com
